Citation Nr: 0127445	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-14 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for polyarthritis, 
claimed as secondary to service connected thyroidectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972, with additional, earlier, as yet unconfirmed service.  
This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Implementing 
regulations were promulgated on August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because of the change in the law brought about by the VCAA, a 
remand of the veteran's claims is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
now has a certain listed disease, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

The veteran contends that he has a skin disorder as a result 
of exposure to Agent Orange during service in Vietnam.  The 
only Form DD-214 of record covers the period of service from 
March 1968 to March 1972, and does not indicate that the 
veteran had any "foreign or sea service."  It does, 
however, note that the veteran had a total of eight years and 
eleven months of total active service.  The veteran does not 
have a diagnosis of chloracne or other acneform disease 
consistent with chloracne such that a presumption of Agent 
Orange exposure could attach.  However, he has submitted 
medical statements suggesting at least a possible 
relationship between his current skin disorder and exposure 
to Agent Orange.  Thus, it is imperative that the RO obtain 
the veteran's complete service personnel records in order to 
confirm that he had service in Vietnam.  If it is determined 
that the veteran did have service in Vietnam, the RO should 
attempt to ascertain whether he was likely exposed to Agent 
Orange.  If it is then determined that the veteran was likely 
exposed to Agent Orange, then the RO should have the record 
reviewed by a dermatologist who will render an opinion as to 
the likelihood that the veteran's current skin pathology is 
related to Agent Orange exposure.  If the dermatologist deems 
it necessary, the veteran should be scheduled for 
examination.

Additionally, the veteran contends that he has polyarthritis 
that he attributes to his service connected thyroidectomy.  A 
VA orthopedic examiner in February 2000 noted that "I have 
no medical records whatsoever," and was thus "unable to 
issue any sort of opinion as to any association between what 
appears to be a degenerative joint disease and his history of 
thyroid cancer."  On a VA thyroid examination also conducted 
in February 2000, the examiner stated that "the veteran's 
claim of his arthritic condition...[is] unlikely related to his 
thyroid condition.  An endocrinologist's opinion may be 
required, and he is recommended to have a separate 
endocrinology examination."  Based on this evidence, there 
is insufficient medical evidence to decide the veteran's 
claim.  Accordingly, the claims folder should be reviewed by 
a VA endocrinologist (who may also examine the veteran if 
deemed necessary) who will render an opinion as to the 
relationship, if any, between the veteran's service connected 
thyroidectomy and his current polyarthritis/degenerative 
joint disease.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)), and the 
implementing regulations, are fully 
complied with and satisfied. 

2.  The RO should obtain and associate 
with the claims folder the veteran's 
complete service personnel records.  
Following that, if the RO determines that 
the veteran did have service in Vietnam, 
the RO should attempt to ascertain 
whether he was in an area or unit that 
was likely exposed to Agent Orange.  

If it is then determined that the veteran 
was likely exposed to Agent Orange, then 
the RO should have the record reviewed by 
a VA dermatologist.  If the dermatologist 
deems it necessary, the veteran should be 
scheduled for examination.  The examiner 
should identify all skin pathology and 
comment on whether any such pathology is 
likely, unlikely, or as likely as not 
related to Agent Orange exposure in 
Vietnam.  All necessary studies or tests 
are to be accomplished.  The entire 
claims folder, including the service 
medical records and a copy of this remand 
must be made available to and reviewed by 
the physician prior to preparation of the 
report.

3.  The RO should make arrangements to 
have the claims folder reviewed by a VA 
endocrinologist who will render an 
opinion as to the relationship, if any, 
between the veteran's service connected 
thyroidectomy and his current 
polyarthritis/degenerative joint disease.  
If deemed necessary, the endocrinologist 
should examine the veteran.  In either 
case, the endocrinologist must comment on 
whether any polyarthritis/degenerative 
joint disease is likely, unlikely, or as 
likely as not related to the veteran's 
service connected thyroidectomy.  The 
entire claims folder, including the 
service medical records, the February 
2000 VA orthopedic and thyroid 
examination reports, and a copy of this 
remand must be made available to and 
reviewed by the physician prior to 
preparation of the report.  

4.  Thereafter, the RO should 
readjudicate the appellant's claims on 
the merits.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




